WASHINGTON, Circuit Justice
(charging jury). We do not understand the ground taken by the plaintiff’s counsel, to excuse a deviation from the direct route from Point Petre to Prance, to be confined to the proof offered by him to establish a usage to touch at the Saints, and to proceed on from thence. But the real and substantial justification of the deviation, is, that it was more safe to pursue the course which this vessel took, than the direct route by Marigalante. And, if you are of opinion that this vessel went out of her way, and touched at the Saints, with the honest intention of avoiding British cruisers, remaining there no longer than was necessary, then the deviation is excusable, and the plaintiffs are entitled to a verdict.
Verdict for plaintiffs.